AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                           Page I of I



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                            JUDGMENT IN A CRIMINAL CASE
                                     V.                                                  (For Offenses Committed On or After November I, 1987)


              Cristian Fernando Rodriguez-Ayala                                          Case Number: 2:19-mj-10612

                                                                                         Nancy Bryn Rosenfeld
                                                                                         Defendant's Attorney


REGISTRATION NO. 88875298

THE DEFENDANT:
 ~ pleaded guilty to count( s) 1 of Complaint
                                           -----'--------------------------
 •    was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                   Nature of Offense                                                                        Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                              1

 D The defendant has been found not guilty on count(s)
                                  --------------------
 •    Count(s)
                   ------------------
                                      dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                             X.     TIME SERVED                                      •   _ _ _ _ _ _ _ _ _ _ days

 ~   Assessment: $10 WAIVED ~ Fine: WAIVED
 ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                            Tuesday, September 10, 2019
                                     -------::::::-:::----, Date of Imposition of Sentence


Received      'fl,~P r
              DUSM
                                                  FILED
                                                     SEP 1 0 2019                                                       . LEWIS
                                                                                                                       !STRATE JUDGE
                                             CLE.HK l.lS DtS1 RtCT C~URT
                                          SOUTHERN DIS T~0£,...CAL IFO~NIA
                                          BY                '--. \ ....... _   OEt,UTY

Clerk's Office Copy                                                                                                                 2:19-mj-10612
